     Case 1:18-cr-00065-DAD-BAM Document 71 Filed 02/12/21 Page 1 of 2



 1    Martin Taleisnik, #172218
      SAWL LAW GROUP
 2    2150 Tulare Street
      Fresno, CA 93721
 3    Telephone: (559) 266-9800
      Fax:(559) 266-3421
 4    Email: mtaleisnik@sawllaw.com

 5    Attorney for Bikramjit Singh Pannu

 6

 7                        IN THE UNITED STATES DISTRICT COURT

 8                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
                                                No. 1:18-cr-00065-DAD-BAM-1
10    UNITED STATES OF AMERICA,

11           Plaintiff,                         STIPULATION AND ORDER TO
                                                TERMINATE DEFENDANT’S
12           vs.                                PRETRIAL SERVICES SUPERVISION
13    BIKRAMJIT SINGH PANNU,
14           Defendant.

15

16

17    TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE
18    BARBARA A. MCAULIFFE AND HENRY Z. CARBAJAL, ASSISTANT UNITED
19    STATES ATTORNEY:
20           COMES NOW Defendant, BIKRAMJIT SINGH PANNU, by and through his
21    attorney of record, MARTIN TALEISNIK, and at the request of Pretrial Services,
22    hereby moves that the court remove Mr. Pannu from Pretrial Services’ supervision
23    because Mr. Pannu has been under Pretrial Services supervision since April 5, 2018
24    without incident. The parties stipulate that Mr. Pannu’s supervision be terminated, and
25    that conditions numbers one through four of his release should remain in effect. Mr.
26    Pannu’s Pretrial Services Officer, Ryan Beckwith, is aware of the request and he has no
27    objection.
     Case 1:18-cr-00065-DAD-BAM Document 71 Filed 02/12/21 Page 2 of 2



 1           Additionally, defense counsel will provide the court and the government

 2    quarterly reports regarding Mr. Pannu’s status via email. I have communicated with

 3    AUSA Carbajal and he has no objection.

 4           IT IS SO STIPULATED.

 5                                                Respectfully Submitted,

 6    Dated: February 16, 2021                    /s/ Martin Taleisnik
                                                  Attorney for Defendant
 7                                                Bikramjit Singh Pannu
 8
      Dated: February 16, 2021                    /s/ Henry Z. Carbajal
 9                                                Asst. United States Attorney

10

11                                           ORDER

12         Following the Court’s discussion with Pretrial Services Officer Beckwith, IT IS

13    SO ORDERED that Bikramjit Singh Pannu’s Pretrial Supervision be terminated;

14    however, Mr. Pannu must abide by conditions one through four of his release. Defense

15    counsel must also provide quarterly reports to the government and the court as to

16    defendant’s status.

17    IT IS SO ORDERED.
18
         Dated:    February 12, 2021                     /s/ Barbara   A. McAuliffe        _
19                                                 UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27
